ORDER
This case came before the court for oral argument on September 12,1995 pursuant to an order that had directed the defendant to appear and show cause why his appeal should not be summarily decided. At oral argument the defendant appeared pro se and the plaintiff was represented by counsel.
*1123After hearing the oral arguments and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that the issues should be summarily decided.
The defendant appeals from a judgment of the Superior Court in the sum of $21,000 plus interest in favor of the plaintiff resulting from a real estate commission to which a jury found that plaintiff was entitled. The defendant raised the issue of the statute of frauds. The trial justice held that there was a sufficient memorandum signed by the defendant to satisfy the requirements of the statute of frauds. Evidence also was presented to show that shortly after failing to reach an agreement between the buyer and the seller, though each had signed separate proposed agreements, the buyer and seller agreed to purchase and sell certain lots in the town of Narragansett at a price which excluded the real estate commission.
We are of the opinion that the trial justice committed no error in his rulings on issues of law or in his charge to the jury. See Peacock Realty Co. v. E. Thomas Crandall Farm, Inc., 108 R.I. 593, 278 A.2d 405 (1971).
Consequently, the defendant’s appeal is denied and dismissed and the judgment of the Superior Court is affirmed.